Citation Nr: 1503846	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  07-36 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to April 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the RO in Huntington, West Virginia.  In that decision, the RO denied service connection for PTSD.  Jurisdiction of the claim was subsequently transferred to the RO in Winston-Salem, North Carolina.  

The Veteran testified at a hearing before a Veterans Law Judge at the RO in August 2013.  The transcript of that hearing is located in the Veteran's electronic (Virtual VA) file.  

In a July 2014 decision, the Board denied service connection for PTSD, but remanded the issue of an acquired psychiatric disorder other than PTSD back to the RO for additional development of the record.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have a current acquired psychiatric disorder that is related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision addressing service connection for PTSD by a letter sent to the Veteran in April 2009 that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter specifically explained what evidence is necessary to establish service connection for PTSD (which was the subject of the Veteran's initial claim for service connection), and requested that the Veteran submit a stressor statement in support of his claim.  The letter also provided notice of information and evidence is needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Following the Board's July 2014 remand, the RO sent additional correspondence to the Veteran in August 2014 informing him of what evidence was necessary to establish service connection for an acquired psychiatric disorder other than PTSD.  

The Veteran testified at a Board hearing in March 2014.  The undersigned VLJ who conducted the March 2014 hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records (STRs), service personnel records (SPRs), and VA treatment records.  The Veteran has not identified any private treatment records relevant to his claim.  

The Veteran had a compensation and pension examination in November 2014 pursuant to the July 2014 remand directives to reconcile the contradictory evidence of record regarding whether the Veteran has a current diagnosis of an acquired psychiatric disorder.  Findings from that physician's report are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner reviewed the entire record and provided a logical opinion based on objective findings in the record, as well as her medical expertise and experience.  As such, the agency of original jurisdiction (AOJ) substantially complied with the July 2014 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit has held that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  The Veteran has not been diagnosed with any of the listed diseases, which includes psychosis.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where, as here, medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Veteran's service treatment records (STRs) show some reports of nervous trouble and excessive worry.  See June 1986 Overseas Separation Screen; and August 1987 Report of Medical History.  Despite the Veteran's reports, no psychiatric diagnosis was indicated in service; and, other STRs include the Veteran's report of no history of mental health concerns.  See November 1995 medical examination.  Also, the Veteran does not assert that his symptoms began during service.  In his August 2013 hearing transcript, the Veteran reported that his symptoms began about one year after he got out of service.  

There is a post-service diagnosis of PTSD (see July 2011 examination report from Dr. S provided on a fee basis for VA); however, as explained in detail in the July 2014 Board decision, service connection for PTSD is not warranted.  In that decision, the Board found that the Veteran's stressor statements were inconsistent and determined that his assertions regarding those claimed stressors were not credible, and therefore not probative.  As such, the issue of service-connected for PTSD is not currently before the Board and the Board will only address whether the Veteran has some other acquired psychiatric disorder; and if so, whether it is related to service.  

The Veteran has been diagnosed with depressive disorder and alcohol abuse, as well as anxiety.  See, e.g., VA outpatient mental health treatment records from March 2009 and February 2010.  

In the January 2014 Board remand, the VA examiner was instructed to opine as to whether the Veteran had any psychiatric diagnoses other than PTSD, and if so, whether they are related to service.  The June 2014 VA examiner was unable to provide a diagnosis of any psychiatric disorder without resorting to mere speculation because of the Veteran's inaccurate reporting history.  The examiner noted that the Veteran endorsed an unusual number of affective/psychotic, neurological, low intelligence, amnesic/ and total symptoms suggesting he may have embellished his self-report.  Yet, the examiner also noted on the report that the Veteran's validity scales of the "PAI" profile indicate a likely distortion in the clinical picture which may indicative of an extremely negative self-evaluation, a "cry for help," or deliberate distortion with a possibility of malingering.  

The examiner noted the Veteran's in-service complaints of nervous trouble and depression and excessive worry in June 1986, August 1987 and January 1998, as well as his post-service diagnoses of depressive disorder and anxiety; yet, found no current diagnosis and indicated that it was speculative to find otherwise despite the fact that he did not completely rule out the possibility of a psychiatric diagnosis.  

While the examiner was unable to evaluate the Veteran's symptoms, it remained unclear as to whether the Veteran has an acquired psychiatric disorder based on the examiner's findings.  The Board therefore remanded the matter in July 2014 so that the Veteran could be reexamined.  The remand directives specifically ordered the examiner to opine as to whether the Veteran had any acquired psychiatric disorder given his symptoms; and if not, the examiner was asked to support such an opinion with adequate rationale.  

The Veteran was examined by a psychiatrist in November 2014.  The examiner reviewed the entire record, and specifically documented in her report all of the pertinent findings in the record regarding the Veteran's claimed symptoms and other examiners' findings, including a July 2007 finding of anxiety disorder with subsequent VA treatment for anxiety disorder by Dr. H.in 2007 and 2008.  The examiner also noted findings of a depressed mood in August 2014.  

During the interview in November 2014, the examiner noted no evidence of anxiety or dysphoria.  He reported having hallucinations, with some good voices and some bad voices, depending on his mood.  But then he clarified that the voices were actually "thoughts" rather than a perceptual disturbance.  There was no evidence of responding to internal stimuli.  Formal memory testing was not performed, but the examiner noted that the Veteran specifically recalled that all of the questions asked were the same as in June 2014.  The Veteran's thought processes were logical and goal-directed.  The Veteran stated that he would not stop seeking service connection regardless of the outcome of his examination, "because I earned it."  His insight and judgment were fair.  

In reviewing the evidence of record, the examiner found that the service treatment records supported a finding of mental stability during that time.  The examiner referred to August 1987 notes of nervousness and worrying about his family with the recent passing of his grandparents, but by August 1989, mental health screening regarding security to carry a weapon revealed no psychiatric history, no current problems, and the Veteran was found fit to carry a fire arm.  In other words, the examiner explained that feelings of sadness due to death of family members is a normal reaction, and does not in and of itself rise to the level of a chronic psychiatric disorder.  

The examiner noted problematic behavior in 1997, but pointed out that it was related to alcohol misuse.  

At the time of the November 2014 examination, the Veteran reported no difficulty with employment for the first 10 of his 15 years as a correctional officer.  He reported only disciplinary problems not related to mental illness.  He quit working because he was soon to be fired for disciplinary problems.  According to the examiner, the Veteran did not provide any symptoms of mental illness that were related to work problems.  

The examiner in November 2014 also noted that at his compensation and pension evaluation in June 2014, the Veteran was diagnosed as only "alcohol use disorder, mild," and was not diagnosed with any mood or anxiety disorder.  According to the examiner's report, "the Veteran's diagnosis of Alcohol Use Disorder reflects information gathered from the clinical interview and chart review."  His psychological testing at the time was uninterpretable.  Further, the examiner noted that his two psychological test measures were most consistent with exaggeration of symptoms.

Based on this intensive review, the examiner concluded that the only diagnosis was malingering and the Veteran did not have a service-connectable acquired psychiatric disorder.  

Malingering is the willful, deliberate, and fraudulent feigning or exaggeration of symptoms done for the purpose of a consciously desired end.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1099 (32d ed. 2012).

The examiner provided the DSM-V description of malingering as follows:  

"The essential feature of Malingering is the intentional production of false or grossly exaggerated physical or psychological symptoms, motivated by external incentives such as avoiding military duty, avoiding work, obtaining financial compensation, evading criminal prosecution, or obtaining drugs."  

The examiner indicated that the Veteran's prior diagnoses of anxiety disorder and rule out PTSD were based upon the belief that the Veteran did serve in combat and that his alleged stressors were valid.  The Veteran continues to maintain that his ship helped the USS Stark in the Persian Gulf, whereas records indicate that his ship was near Japan and Korea at the time of the attack.  The other stressors are also unverified, and also not mentioned in his STRs.

The examiner went on to note that the Veteran had no mental health treatment in service, this was only an item marked on a checklist.  The only clarification noted in the STRs was the death of family and grandparents.

He reports that his grandparents' deaths had occurred within one week of each other, and that this had been very hard on him at the time.  According to the examiner, someone with bereavement would be expected to have some sadness and worry related to deaths; this is not a mental disorder.

The examiner also noted that the context of this evaluation (a compensation and pension evaluation) involves financial incentives for reporting mental health symptoms.  The Veteran's scores on objective measures of symptom presentation indicate inaccurate self-reporting of symptoms.  This is consistent with exaggeration of symptoms reported by his examiner in June 2014.  The examiner did not repeat those tests since they had been given only a few months earlier.  As seen in his records, his reports have changed at times, sometimes claiming to have witnessed a man jumping to his death, sometimes changing it to retrieving his body eaten by crabs.  The examiner found that this is consistent with MALINGERING.

The Veteran asserted that he takes antidepressant medication, but according to the examiner, there were none detectable on gas chromatography analysis per the examiner's report.  The Veteran reported to previous treating providers that Mirtazapine was helping him sleep well, and the dose of this medication was changed from 15mg to 30mg after his service connection was denied in August 2014.  The examiner once again stated that there is no detectable level of this shown in the blood testing at the time of the examination.  

The examiner concluded the following:

[The Veteran] has been pursuing service connection for mental health.  He has reported varying stories on different occasions in what appears to be an apparent trial-and-error endeavor to get an increased service connection.  Evidence to support a service connection for mental illness remains unavailable, which is consistent with his previous examinations.  It is NOT as likely as not that he has a diagnosis of anxiety disorder and/or depressive disorder and/or any other psychiatric disorder, including PTSD as a result of his military service.

In summary, the preponderance of the evidence in this case weighs against a finding of a current diagnosis of an acquired psychiatric disorder.  Although the record contains a diagnosis of anxiety disorder and depressive disorder in the VA outpatient treatment records in 2009 and 2010, these diagnoses, are based on, what the Board has already found to be, an inaccurate military history.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise lacks probative value).  The Veteran's reports of combat and his claimed stressors have not been corroborated, and in fact, the objective evidence suggests that the Veteran's stressor reports are false.  

By contrast, the November 2014 VA examination report noting no current diagnosis with malingering is highly probative.  The examination report was based on a complete and thorough review of the entire record, which allowed the examiner to understand the inconsistencies in the Veteran's reported history.  The examiner, who is a physician, came to essentially the same conclusion as did the examiner in June 2014, and the only evidence to the contrary, as noted above, comes from an examiner who was unaware of the Veteran's inconsistent reports.  

The November 2014 examination report is highly probative, and outweighs the findings of an anxiety disorder and depressive disorder, particularly because it is based on a more accurate history of the Veteran.  

The Veteran's contentions do not constitute competent medical evidence for purposes of determining whether he has an acquired psychiatric disorder.  Thus, while he is competent as a lay person to describe his visible symptoms such as feeling depressed or anxious, he is not competent to attribute those symptoms to a specific diagnosis because he does not possess the requisite medical expertise required to make such a medical finding.  Furthermore, the weight of the evidence is against the claim.  

The probative evidence of record weighs against the claim.  The existence of a current disability is the cornerstone of a claim for VA disability compensation claim.  In the absence of a current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Federal Circuit has held that service connection cannot be granted for symptoms, such as pain, without evidence of an underlying disease or injury.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  

Moreover, even if the Board were to concede a current depressive disorder exists, the examiner in November 2014 made clear that there is no relationship between any psychiatric disorder and the Veteran's service.  

For these reasons, the preponderance of the evidence is against the claim and service connection for an acquired psychiatric disorder is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for an acquired psychiatric disorder is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


